Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
In the June 16, 2022 Office Action, inter alia, claims 1, 3, 4, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chakrabarti et al. U.S. Patent Publication (2011/0320446; hereinafter: Chakrabarti) in view of CAO et al. Non-Patent Publication (“FlexSaaS: A Reconfigurable Accelerator for Web Search Selection”, February 2019; hereinafter: CAO).

Chakrabarti and CAO alone, or in combination, fail to describe or render obvious, wherein the hardware accelerator comprises a plurality of the block processing circuits and a plurality of the search cores, and wherein the coupling circuits couples the plurality of the block processing circuits to the plurality of the search cores.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.







Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
       
Tandon et al.  U.S. Patent Publication (2016/0098450) describes a hardware accelerator for performing queries. 

Dees et al. U.S. Patent Publication (2013/0159285) describes identifying a pattern in at least of a query whose definition is received in a query request. 













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152  
August 23, 2022
                                                                                                                                                                                                      


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000